Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 5-7, 9, and 14 are generic to the following patentably distinct species:
Species I: an actuator controlled via communication lines, as illustrated in Figs. 3A, 3B, 4A, 4B, 6A, and 6B, and as claimed in claims 2, 3, and 17.
Species II: an actuator controlled via wireless transmitter in the downhole tool, as illustrated in Figs. 7A and 7B, and as claimed in claims 4 and 18.
Species III: an actuator controlled mechanically, as illustrated in Figs. 8A and 8B, and as claimed in claims 8, 14-16 and 19-20.
	Applicant must elect one of these three ways of controlling the actuator.

	Additionally, the particular type of actuator must also be elected from among the following types of actuators:
Sub-species A:  a mechanical actuator, as claimed in claims 10 and 19.
Sub-species B: an electrical actuator, as claimed in claims 10 and 19.
Sub-species C: an electromechanical actuator, as claimed in claims 10 and 19.
Sub-species D: an hydraulic actuator, as claimed in claims 8, 10-13, 15, 16, 19, and 20.
Sub-species E: an pneumatic actuator, as claimed in claims 10 and 19.

	Concerning dependent Claims 17-18, these claims recite actuating the actuator by:  a) transmitting a control signal via a communications line (see Claim 17); and b) emitting a wireless signal from a wireless transmitter (see Claim 18).  However, independent Claim 14 already previously recites mating the "shifting tool" with the "profiles" and thereby mechanically actuating the actuator.  
	Accordingly, dependent Claims 17-18 (which recite controlling the actuator via a communications line and via a wireless signal) do not correspond with independent Claim 14 (which previously recites controlling the actuator mechanically) and should be cancelled.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Allowable Subject Matter
Dependent claim 8 as well as the combination of dependent claims 15 and 16 are deemed allowable. That is to say, were Species III, Sub-species D elected (above), independent claim 1 to include the limitations of dependent claim 8, and independent claim 14 to include the limitations of depending claims 15 and 16, the instant application would be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVI T SKAIST/Examiner, Art Unit 3674

/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674